Case 2:19-cv-12736-NGE-APP ECF No. 29 filed 05/26/20        PageID.181    Page 1 of 29




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
  Plaintiff,                                  ) Civil Action No. 19-cv-12736
                                              ) Hon. Nancy G. Edmunds
 v.                                           ) Mag. Judge Anthony P. Patti
                                              )
                                              )
 CITY OF TROY, MICHIGAN                       )
                                              )
  Defendant.                                  )

           UNITED STATES’ MOTION TO COMPEL DISCOVERY

       Plaintiff, the United States, respectfully moves this Court for an Order under

Rule 37 of the Federal Rules of Civil Procedure and Rule 37.2 of the Local Rules

of the United States District Court for the Eastern District of Michigan, compelling

Defendant City of Troy, Michigan (“Troy” or “the City”) to fully respond to or

supplement answers to multiple of the United States’ discovery requests.

       On April 9, 2020, and on May 1, 2020, the United States wrote to Troy

under Fed. R. Civ. P. 37 and E. D. Mich. LR 7.1 and 37.1 outlining the deficiencies

in Troy’s discovery responses in an effort to resolve issues related to discovery

without court intervention. In response, Troy wrote on May 1, 2020, that it “will

not be supplementing our previous discovery responses.” On March 26, 2020, the




                                          1
Case 2:19-cv-12736-NGE-APP ECF No. 29 filed 05/26/20        PageID.182    Page 2 of 29




United States made a final request for consent, as required by E. D. Mich. LR 7.1,

but Troy did not provide consent.

      Troy’s incomplete responses to the Requests and Interrogatories fall short of

its obligations under the Federal Rules of Civil Procedure, and its objections are

unsubstantiated or lack merit. The United States therefore seeks relief from this

Court. A brief consistent with E. D. Mich. LR 7.1(d), and copies of the actual

discovery documents subject to the motion consistent with E. D. Mich. LR 37.2,

support this motion.



Respectfully Submitted,

 MATTHEW SCHNEIDER                             ERIC S. DREIBAND
 United States Attorney                        Assistant Attorney General
 Eastern District of Michigan                  Civil Rights Division

                                               SAMEENA SHINA MAJEED
                                               Chief

 /s/ Susan DeClercq                            /s/ Abigail Marshak
 SUSAN K. DECLERCQ                             TIMOTHY J. MORAN
 (P60545)                                      Deputy Chief
 Assistant United States Attorney              ABIGAIL B. MARSHAK
 Chief, Civil Rights Unit                      (NY 5350053)
 SHANNON M. ACKENHAUSEN                        Trial Attorney
 (P83190)                                      Housing and Civil Enforcement Section
 Assistant United States Attorney              Civil Rights Division
 United States Attorney’s Office               United States Department of Justice
 Eastern District of Michigan                  4 Constitution Square / 150 M Street NE
 211 W. Fort Street, Suite 2001                Washington, DC 20530
 Detroit, Michigan 48226                       Phone: (202) 514-1968
 Phone: (313) 226-9730                         Facsimile: (202) 514-1116

                                          2
Case 2:19-cv-12736-NGE-APP ECF No. 29 filed 05/26/20   PageID.183   Page 3 of 29




 Facsimile: (313) 226-3271                Abigail.Marshak@usdoj.gov
 Susan.DeClercq@usdoj.gov
 Shannon.Ackenhausen@usdoj.gov

 Dated: May 26, 2020




                                      3
Case 2:19-cv-12736-NGE-APP ECF No. 29 filed 05/26/20       PageID.184   Page 4 of 29




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 UNITED STATES OF AMERICA,                   )
                                             )
  Plaintiff,                                 ) Civil Action No. 19-cv-12736
                                             ) Hon. Nancy G. Edmunds
 v.                                          ) Mag. Judge Anthony P. Patti
                                             )
                                             )
 CITY OF TROY, MICHIGAN                      )
                                             )
  Defendant.                                 )


      BRIEF IN SUPPORT OF UNITED STATES’ MOTION TO COMPEL
                           DISCOVERY

                        Statement of the Issue Presented

       Should the Court compel the City of Troy, Michigan to produce documents

relevant and important to establishing whether Troy violated the Religious Land

Use and Institutionalized Persons Act’s substantial burden and equal terms

provisions in response to the United States’ properly issued discovery requests?




                                         i
Case 2:19-cv-12736-NGE-APP ECF No. 29 filed 05/26/20   PageID.185   Page 5 of 29




                         Most Controlling Authority

Fed. R. Civ. P. 26
Fed. R. Civ. P. 34
Fed. R. Civ. P. 37




                                      ii
Case 2:19-cv-12736-NGE-APP ECF No. 29 filed 05/26/20        PageID.186    Page 6 of 29




   I.      Introduction

        On September 19, 2019, the United States filed suit against the City of Troy,

Michigan, alleging that the City violated the Religious Land Use and

Institutionalized Persons Act of 2000 (“RLUIPA” or “the Act”), 42 U.S.C. §

2000cc et seq, related to the City’s treatment of Adam Community Center

(“Adam”) in its effort to establish an Islamic place of worship in Troy and in its

treatment of religious assemblies throughout Troy. (Dkt. 1). Specifically, the

United States alleges that Troy (1) imposed an unjustified substantial burden on

Adam’s exercise of religion when it denied Adam’s variance requests, 42 U.S.C. §

2000cc(a)(1) (“substantial burden claim”); (2) violated RLUIPA’s equal terms

provision by treating Adam on less than equal terms as secular assembly places, id.

§ 2000cc(b)(1) (“as applied equal terms claim”); and (3) violated RLUIPA’s equal

terms provision by requiring religious assemblies to abide by more onerous setback

and parking requirements than secular assemblies in any zoning district and by

requiring religious assemblies to seek special use approval in one of its zoning

districts, id (“facial equal terms claim”). The United States’ lawsuit is a companion

to, and was consolidated for scheduling purposes with, Adam Community Center v.

City of Troy, et al., Case No. 18-cv-13481 (“Companion Case”).




                                          3
Case 2:19-cv-12736-NGE-APP ECF No. 29 filed 05/26/20         PageID.187    Page 7 of 29




   II.      Requests Subject to this Motion

         On December 9, 2019, the United States issued its First Request for

Production of Documents, Things, and ESI under Fed. R. Civ. P. 26 and 34 to the

City of Troy. On February 24, 2020, the United States issued its Second Request

for Production. On March 13, 2020, the United States issued its Third Request for

Production. On March 9, 2020, and March 20, 2020, Troy sent its responses to the

United States’ First Request for Production, see Exhibit A; on March 25 and 26,

2020, Troy sent its response to the United States’ Second Request for Production,

see Exhibit B; and on April 13, 2020, Troy sent its response to the United States’

Third Request for Production, see Exhibit C.

         On April 9, 2020, and on May 1, 2020, the United States wrote to Troy

under Fed. R. Civ. P. 37 and E. D. Mich. LR 7.1 and 37.1 outlining deficiencies in

Troy’s discovery responses in an effort to resolve issues related to discovery

without court intervention (“Deficiency Letters”). See Exhibits D and E. In

response, Troy wrote on May 1, 2020, that it will “not be supplementing our

previous discovery responses.” See Exhibit F.

   III.     Legal Analysis

         Fed. R. Civ. P. 26(b)(1) dictates that parties may obtain discovery regarding

any nonprivileged, relevant matter proportional to the needs of the case and

irrespective of admissibility. Proper discovery answers are direct and complete or



                                            4
Case 2:19-cv-12736-NGE-APP ECF No. 29 filed 05/26/20         PageID.188    Page 8 of 29




include specific objections. Siser N. Am., Inc. v. Herika G. Inc., 325 F.R.D. 200,

209-10 (E.D. Mich. 2018); see also Shapiro v. Sherr, No. CV 18-11187, 2019 WL

3326194, at *1 (E.D. Mich. Apr. 17, 2019). Troy’s obligation to produce

documents in response to the United States’ requests exists “without regard to [its]

view of how that information might be used at trial.” Varga v. Rockwell Int'l Corp.,

242 F.3d 693, 697 (6th Cir. 2001). And when “a party fails to produce documents

... as requested under Rule 34,” Fed R. Civ. P. 37 permits “a party to move for an

order compelling [] discovery.” See Fed. R. Civ. P. 37(a)(1), (a)(3)(B)(iii)-(iv).

      Here, many of Troy’s discovery responses are incomplete. In addition, its

objections, which are repeated throughout its responses, are so broad and

generalized that they lack any meaningful detail, specificity, or merit, and result in

the precise type of “boilerplate evasion[]” rejected by courts. See, e.g., Siser N.

Am., Inc., 325 F.R.D. at 203; see also Michigan Auto. Ins. Placement Facility v.

New Grace Rehab. Ctr., PPC, No. 417CV11007TGBDRG, 2019 WL 355654, at

*2-3 (E.D. Mich. Jan. 29, 2019) (citing cases).

   A. Troy Failed to Provide Documents Beyond Those in Troy’s Immediate
      Possession

      A party’s obligation to respond to Fed. R. Civ. P. 34 production requests

extends beyond that information in its immediate possession and includes “an

affirmative duty to seek that information reasonably available to him from his

employees, agents, or others subject to his control.” State Farm Mut. Auto. Ins. Co.

                                           5
Case 2:19-cv-12736-NGE-APP ECF No. 29 filed 05/26/20        PageID.189    Page 9 of 29




v. Pointe Physical Therapy, LLC., No. 14-11700, 2017 WL 11379855, at *3 (E.D.

Mich. Dec. 15, 2017), order clarified sub nom. State Farm Mut. Auto. Ins. Co. v.

Pointe Physical Therapy, LLC, No. 14-11700, 2018 WL 8996389 (E.D. Mich. Jan.

30, 2018) (quoting Flagg v. City of Detroit, 252 F.R.D. 346, 353 (E.D. Mich.

2008); see also In re Bankers Tr. Co., 61 F.3d 465, 469 (6th Cir. 1995)

(“documents are deemed to be within the ‘possession, custody or control’ for

purposes of Rule 34 if the party has … the legal right to obtain the documents on

demand.”) (internal citations omitted). If after a diligent search Troy maintains that

no responsive documents exist, it must support such claim with a sworn declaration

detailing the search. See, e.g., McMaster v. Kohl's Dep't Stores, Inc., No. 18-

13875, 2020 WL 755379, at *2 (E.D. Mich. Feb. 15, 2020) (citing cases); Catrinar

v. Wynnestone Communities Corp., No. 14-11872, 2016 WL 1084687, at *3 (E.D.

Mich. Mar. 21, 2016).

      As described in more detail below with respect to specific requests, Troy’s

responses to the United States’ document production requests appear only to

provide documents or information in the City’s immediate possession, and do not

include any information from other people subject to the City’s control, such as

individual members of Troy’s Zoning Board of Appeals, Planning Commission,

and City Council, as required by Fed. R. Civ. P. 34(a)(1). For example, Request

No. 10 seeks all email correspondence relating to Adam. However, the City’s



                                          6
Case 2:19-cv-12736-NGE-APP ECF No. 29 filed 05/26/20        PageID.190   Page 10 of 29




 response does not include any communications solely between Troy

 representatives, which casts doubt that Troy affirmatively sought any records

 beyond those in its immediate possession. Accordingly, the United States requests

 that the Court compel Troy to take reasonable measures to obtain responsive

 documents from any source within its “possession, custody, or control,” or attest

 that such documents do not exist following such affirmative search.

    B. Troy Failed to Identify What Documents Were Withheld and On What
       Basis

       Troy objected to document production Request Nos. 11-12, 17-19, 21-24,

 28, and 31 without specifying whether it withheld any documents on the basis of

 these objections. See Exhibits A-C. Under Fed. R. Civ. P. 34(b)(2)(C), production

 request responses must state whether responsive material is withheld as a result of

 an objection. Michigan Auto. Ins. Placement Facility, 2019 WL 355654, at *2-3.

 The United States requests that the Court compel Troy to specify whether Troy

 withheld any documents on the basis of its objections.

    C. Troy Failed to Specify Responsive Documents

       In response to Request Nos. 1-11, 13, and 14, Troy stated that it “believes

 these documents have already been provided when Defendant provided Plaintiff

 with the documents it provided to the Plaintiff in the lawsuit filed by Adam

 Community Center.” See Exhibit A. It made a similar claim with respect to

 Request No. 28, see Exhibit B, and in its May 1, 2020 letter, see Exhibit F.

                                          7
Case 2:19-cv-12736-NGE-APP ECF No. 29 filed 05/26/20          PageID.191     Page 11 of 29




 Notwithstanding this equivocation, to the extent that Troy’s position is that

 documents previously produced in the Companion Case are responsive, the Court

 should compel Troy to identify those specific documents either by Bates number or

 otherwise. A vague and general assertion that Troy “believes” some responsive

 document have been provided previously outside the discovery process does not

 excuse Troy from submitting a response in compliance with the federal rules.

    D. Troy Provided Insufficient Support to Establish Excessive Burden of
       Production

       Troy responded to Request Nos. 11, 12, 17, 18, 19, 22, 23, 24, and 28 with

 the claim that “providing all the information requested is unduly burdensome in

 light of the issues in this case and the likely benefit of the requested discovery to

 Plaintiff.” See Exhibits A and B. Similarly, in response to Request Nos. 30, 32, 33,

 and 34, Troy claimed without further elaboration that “Planning staff was asked to

 locate the information but does not have the resources to do so and it would

 involve adding staff to manually locate the information, presuming it even exists.”

 See Exhibit C. Troy reiterated this statement in its May 1, 2020 letter and extended

 it to all of its deficient responses. See Exhibit F. Troy did not provide affidavits or

 other documents or information evidencing the alleged burden.

       Troy’s excessive burden objection falls short in two significant ways. First,

 Troy’s objection lacks any detail or explanation as to why conducting such a




                                            8
Case 2:19-cv-12736-NGE-APP ECF No. 29 filed 05/26/20          PageID.192   Page 12 of 29




 search would be burdensome.1 See, e.g., Union Commercial Servs. Ltd. v. FCA Int'l

 Operations LLC, No. 16-CV-10925, 2018 WL 558760, at *3 (E.D. Mich. Jan. 25,

 2018) (“The mere fact that responding to a discovery request would involve

 producing a significant number of documents or would involve inconvenience and

 expense is, standing alone, not a sufficient showing of burdensomeness to garner

 protection from the Court.”) (internal citations omitted).

        Second, Troy’s objection lacks any supporting evidence substantiating its

 purported burden. See Shapiro, 2019 WL 3326194, at *1 (citing In re Heparin

 Products Liab. Litig., 273 F.R.D. 399, 410-11 (N.D. Ohio 2011)); see also

 Strategic Mktg. & Research Team, Inc. v. Auto Data Sols., Inc., No. 2:15-CV-

 12695, 2017 WL 1196361, at *4 (E.D. Mich. Mar. 31, 2017) (quoting Nolan,

 L.L.C. v. TDC Int'l Corp., No. CIV.A. 06-CV-14907, 2007 WL 2983633, at *4

 (E.D. Mich. Oct. 11, 2007)) (“An objecting party must specifically establish the

 nature of any alleged burden, usually by affidavit or other reliable evidence.”).

 Troy’s vague and unsupported objection based on the burden of production should



 1
  Troy’s description of the difficulty amassing documents is additionally suspect.
 For example, Request No. 30 – one of the requests that Troy asserted it had
 difficulty responding to – seeks complaints about specific secular use categories.
 The United States separately requested, and Troy provided, complaints for places
 of worship in Request No. 26. Troy’s ability to provide the requested documents
 for one use category undermines its assertion that it is too difficult to provide the
 same records for other categories, particularly where the produced documents
 appear to come from a database.

                                           9
Case 2:19-cv-12736-NGE-APP ECF No. 29 filed 05/26/20         PageID.193    Page 13 of 29




 therefore be rejected. Additionally, as described in Section III.F, infra, and

 considering those factors established in Fed. R. Civ. P. 26(b)(1), the benefit of the

 United States’ discovery outweighs the burden of its production. See e.g., Union

 Commercial Servs. Ltd., 2018 WL 558760, at *4 (compelling production of

 documents against objection based on expense and time required for production in

 light of documents’ importance to case).

    E. The United States is Presumptively Entitled to Responses to Requests
       for Which Troy Did Not Object

       Failure to timely object to document requests constitutes waiver of any

 objection. Caldwell v. 9173-7999 Quebec, Inc., No. 18-CV-12752, 2019 WL

 6907349, at *1 (E.D. Mich. Dec. 19, 2019), reconsideration denied, No. 18-CV-

 12752, 2020 WL 428356 (E.D. Mich. Jan. 28, 2020) (citing cases). As described

 below, Troy failed to satisfy its obligation to produce documents responsive to

 Requests Nos. 10, 15, 16, 25, 27, and 29 without claiming any objections. The

 United States requests that the Court compel Troy to respond to Requests Nos. 10,

 15, 16, 25, 27, and 29 consistent with Troy’s obligation to provide records beyond

 those in its immediate possession, see Section III.A, supra.

    1. Request No. 10

       Request No. 10 seeks email correspondence related to Troy’s consideration

 of Adam’s variance. In response, Troy stated its belief that it provided all

 responsive documents through its production in the Companion Case. As described

                                            10
Case 2:19-cv-12736-NGE-APP ECF No. 29 filed 05/26/20           PageID.194     Page 14 of 29




 in III.F.1, infra, the United States has reason to believe that Troy failed to fulfil its

 obligation to produce documents beyond those in its immediate possession. See

 III.A.

     2. Request No. 15

          Request No. 15 seeks “Global Information System data populating the

 Interactive Zoning Map available at” a specific URL. In response, Troy produced a

 single PDF of a zoning map. Troy did not produce the underlying GIS data

 populating its Interactive Zoning Map. Troy’s response is therefore incomplete.

     3. Request No. 16

          Request No. 16 seeks production of “[a]ny land use regulations in effect in

 the City dating back to when Troy first implemented use-specific setback

 requirements for religious institutions.” The Requests define “land use regulation”

 as “a zoning or landmarking law, including, but not limited to, the Troy Zoning

 Ordinance and Troy Master Plan, or the application of such a law, that limits or

 restricts the use or development of land (including a structure affixed to land).” In

 response, Troy provided annotated documents in six parts.2 Troy described these

 documents as the contents of “a [Planning Department] file labelled PROPOSED

 ZOTA #15 ‘CHURCH DEVELOPMENT STANDARDS.’”


 2
   File names for two parts suggest that they respond to Request No. 15; however,
 they appear to be mis-labeled based on incongruity between the Request (for GIS
 data) and the file contents, which bear “Chapter 39 – Zoning” on most pages.

                                            11
Case 2:19-cv-12736-NGE-APP ECF No. 29 filed 05/26/20          PageID.195       Page 15 of 29




       Troy’s response does not include all Zoning Ordinance, Master Plan, or

 other documents reflecting restrictions on the use or development of land during

 the requested period, including those that first reflect any change specific to Troy’s

 treatment of religious institutions. Troy’s response is therefore incomplete.

    4. Request No. 25

       Request No. 25 seeks all public documents related to a September 1987 legal

 challenge to the City’s setback provision by a proposed church, which the City

 referenced in its October 12, 2018 letter to the United States. (“In September 1987,

 the City prevailed against a legal challenge to the residential zoning setback

 provisions for a proposed church on Hartland.”) Troy did not produce any

 documents responsive to this Request and instead stated: “The City does not have a

 file related to the referenced 1987 legal challenge. A reference to the challenge is

 included in a document already provided to Plaintiff – TROY 000271.” The United

 States believes this response was made without Troy fulfilling its obligation to

 produce documents beyond those in its immediate possession, and is therefore

 incomplete. See III.A. Nor has Troy provided the United States with information

 sufficient to find public records related to the lawsuit, including its name, its case

 number, the date it was initiated, and the court in which it was initiated.




                                           12
Case 2:19-cv-12736-NGE-APP ECF No. 29 filed 05/26/20        PageID.196    Page 16 of 29




    5. Request No. 27

       Request No. 27 seeks documents pertaining to the City’s consideration under

 Zoning Ordinance Section 14.06 of any change of tenancy, ownership, or

 management of a nonconforming land, structure, or premises, from April 18, 2011

 to the present, resulting in a change to specified use types. Troy did not produce

 any responsive documents and instead stated: “Defendant is not aware of any

 documents that are responsive to this request.”

       This response is clearly incomplete as, at the very least, it would have

 elicited documents about the non-conforming structure at issue in this lawsuit—the

 building located at 3635 Rochester Road, which used to be a retail store (DSW

 shoe warehouse) and is now a restaurant/banquet hall. Moreover, if Troy keeps any

 records related to changes under Zoning Ordinance Section 14.06, which is

 reasonable to presume that a municipality would, those records necessarily would

 include documents responsive to this Request as well. Thus, the United States

 requests that the Court compel Troy to supplement its response with any and all

 documents related to Zoning Ordinance Section 14.06, including documents that

 exhibit how Troy decides, implements, enforces, and keeps records related to

 Zoning Ordinance Section 14.06. If Troy lacks such records, the United States

 requests that the Court compel Troy to confirm that Troy does not record or keep

 records related to Zoning Ordinance Section 14.06.



                                          13
Case 2:19-cv-12736-NGE-APP ECF No. 29 filed 05/26/20        PageID.197     Page 17 of 29




    6. Request No. 29

       Request No. 29 seeks all documents pertaining to the Zoning Board of

 Appeals’, Planning Commission’s, or City Council’s consideration of 10 addresses

 from 2005 to the present. Troy produced documents with file names reflecting all

 but two of the specified addresses: 125 E. Big Beaver Rd. and 1659 Rochester Rd.

 The United States requests that Troy be compelled to produce information on the

 remaining two addresses.

    F. The United States’ Discovery Requests are Narrowly Tailored to Seek
       Information Relevant to its Claims

       Troy used the following boilerplate language to object to Request Nos. 11,

 12, 17, 18, 19, 22, 23, 24, and 28: “Defendant objects to this request pursuant to

 Federal Rule of Civil Procedure 26(b)(1), on the basis that most of the information

 requested is not relevant or calculated to lead to the discovery of admissible

 evidence.” See Exhibits A and B. It repeated this refrain with additional detail for

 each objection in response to Request Nos. 30, 32, 33, and 34. See Exhibit C.

 These objections to relevancy, however, lack merit and should be rejected as based

 on an outdated version of the federal rules, see Shapiro, 2019 WL 3326194, at *1

 (citing cases); see also Fed. R. Civ. P. 26, Notes of Advisory Committee (“The

 former provision for discovery of relevant but inadmissible information that

 appears ‘reasonably calculated to lead to the discovery of admissible evidence’ is

 also deleted.”).

                                          14
Case 2:19-cv-12736-NGE-APP ECF No. 29 filed 05/26/20         PageID.198     Page 18 of 29




       RLUIPA equal terms claims require a determination of whether “Defendants

 treat similarly situated comparative uses more favorably than mosques.” Adam

 Cmty. Ctr. v. City of Troy, 381 F. Supp. 3d 887, 903 (E.D. Mich. 2019). And

 RLUIPA prohibits municipalities from applying land use regulations “in a manner

 that imposes a substantial burden on” religious exercise unless the municipality

 demonstrates that the burden “(A) is in furtherance of a compelling governmental

 interest; and (B) is the least restrictive means of furthering that compelling

 governmental interest,” 42 U.S.C. § 2000cc(a)(1), which includes an assessment of

 any purported interest’s legitimacy. See, e.g., Grace Church of N. Cty. v. City of

 San Diego, 555 F. Supp. 2d 1126, 1140-41 (S.D. Cal. 2008) (citing Church of the

 Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 547 (1993)) (“One way

 to evaluate a claim of compelling interest is to consider whether in the past the

 governmental actor has consistently and vigorously protected that interest.”). As

 detailed below, documents related to these inquiries are necessarily relevant to the

 United States’ claims. See Section II, supra. The United States therefore requests

 that the Court compel Troy to respond to each request outlined below consistent

 with the United States’ Deficiency Letters, see Exhibits D and E, and Troy’s

 obligation to provide records beyond those in its immediate possession, see Section

 III.A, supra.




                                           15
Case 2:19-cv-12736-NGE-APP ECF No. 29 filed 05/26/20         PageID.199    Page 19 of 29




     1. Request Nos. 10-12

       Request Nos. 10,3 11, and 12 seek Troy’s correspondence about Adam and

 Islam at the time Troy evaluated applications by Adam. See Exhibit A. The

 Requests specifically instruct Troy to use keyword search criteria or analytical

 tools to assist with identifying responsive correspondence consistent with the

 Parties’ Second Amended Joint Stipulation Regarding Case Management and

 Discovery § V.D.1 (ECF No. 24). In its response to Request Nos. 10 and 11, Troy

 indicated that it “believe[d]” that all responsive documents were provided “with

 the documents it provided to the Plaintiff in the lawsuit filed by Adam Community

 Center.” Troy did not produce any documents responsive to Request No. 12.

       As mentioned earlier, the paucity of correspondence provided by Troy in the

 Companion Case, which do not include any communications solely between Troy

 representatives, casts doubt that Troy fulfilled its obligation to provide records

 beyond those in its immediate possession, see Section III.A, supra.

       The requested correspondence is relevant to whether Troy imposed a

 substantial burden on Adam, treated Adam on less than equal terms than

 nonreligious assembly uses, or otherwise harbored animus against Muslim

 individuals. The requested correspondence goes directly to Troy’s treatment of



 3
  The United States includes Request No. 10 in this description despite Troy’s lack
 of objection due to the similar, specific relief it seeks from the Court.

                                           16
Case 2:19-cv-12736-NGE-APP ECF No. 29 filed 05/26/20        PageID.200     Page 20 of 29




 Adam, including the sincerity of Troy’s reasons for denying Adam’s variance

 application. Many documents sought through Request Nos. 10, 11, and 12,

 especially those exclusively between the Troy representatives who made decisions

 on behalf of Troy through its governing bodies (e.g., Zoning Board of Appeals,

 Planning Commission, City Council, etc.), are in Troy’s sole possession and so the

 United States would have no other way to obtain them other than from Troy

    2. Request Nos. 17-19

       Request Nos. 17, 18, and 19 seek information about Troy’s land use

 regulations pertaining to the United States’ claims, including internal

 correspondence, memorandum, drafts, and reports, and other documents

 considered in implementing those regulations. See Exhibit A. Troy did not produce

 any documents for Request Nos. 17, 18, or 19, and instead simply referred the

 United States to the Master Plan on Troy’s website, a document that plainly falls

 short as a response to the United States’ requests.

       The information requested in Request Nos. 17, 18, and 19 is relevant to

 explain how and why Troy imposes different land use regulations on religious

 assemblies as compared to secular assemblies. It is also relevant to the legitimacy

 of Troy’s imposition of regulations on Adam as compared to its rationale for

 adopting the regulations in the first place, which factors into how and why Troy

 imposed a substantial burden on Adam and treated Adam on less than equal terms



                                          17
Case 2:19-cv-12736-NGE-APP ECF No. 29 filed 05/26/20        PageID.201    Page 21 of 29




 than secular assembly uses. Many of documents sought through Request Nos. 17,

 18, and 19 relate to internal documents in Troy’s sole possession and so the United

 States would have no other way to obtain them other than from Troy.

    3. Request Nos. 22-24

       Request Nos. 22, 23, and 24 generally seek documents pertaining to specific

 applications made under provisions of Troy’s Zoning Ordinance that relate to the

 United States’ claims. See Exhibit A. Troy objected to Request Nos. 22, 23, and 24

 without providing any responsive documents.

       Information sought through Request Nos. 22, 23, and 24 is relevant as it is

 tailored towards identifying comparators, evaluating the City’s rationale for its

 decisions related to the identified provisions, and determining procedural

 differences between Adam and others’ experience with the City.

    4. Request No. 28

       Request No. 28 seeks all documents received by or created by the City

 pertaining to 3635 Rochester Road. See Exhibit B. In response, Troy objected

 using its boilerplate language, and stated: “Without waiving the objection,

 Defendant notes it has already provided Plaintiff with all documents related to

 Adam’s request for a variance for the property at 3635 Rochester Road.” See id.

       This response is incomplete because in addition to documents related to

 Adam’s variance request, Request No. 28 necessarily includes communications



                                          18
Case 2:19-cv-12736-NGE-APP ECF No. 29 filed 05/26/20         PageID.202    Page 22 of 29




 between the City and all actual or prospective tenants of 3635 Rochester Road, as

 well as any applications (e.g., pertaining to nonconforming status, permits,

 variances, parking, use, occupancy, traffic, etc.) made to the City, as well as the

 City’s responses.

       Documents responsive to this Request are relevant to the United States’

 substantial burden and as applied equal terms claims. The property at 3635

 Rochester Road is a nonconforming structure, and Adam sought a variance that

 required consideration of its physical properties. Documents exhibiting Troy’s

 interactions with past applicants and tenants about 3635 Rochester Road directly

 bear on its variance decision for Adam. Many of these documents are likely in the

 City’s sole possession.

    5. Request Nos. 30, 32-33

       Request Nos. 30, 32, and 33 seek documents related to specific secular

 assembly use categories and addresses. See Exhibit C. Troy objected to Request

 Nos. 30, 32, and 33 as overly broad and not relevant because “none of the

 establishments are similarly situated to places of worship.” Troy did not produce

 documents responsive to these requests.

       Documents responsive to Request No. 30 are relevant to evaluate the

 legitimacy of the City’s reasons for treating religious assembly places on different

 terms than nonreligious assembly places. Documents responsive to Request No. 32



                                           19
Case 2:19-cv-12736-NGE-APP ECF No. 29 filed 05/26/20         PageID.203    Page 23 of 29




 are relevant to evaluate whether and to what extent Troy treated Adam differently

 than secular assembly places, including by applicants who received exceptions

 through processes other than ZBA meetings. And documents responsive to Request

 No. 33 are relevant to evaluate Troy’s treatment of religious assemblies as

 compared to secular assemblies, which is particularly important considering Troy’s

 inconsistent representations with respect to whether a secular assembly place

 would have needed a variance to use Adam’s property, which underlies the United

 States’ as applied equal terms claim.

       The United States tailored its requests to categories, and addresses of

 nonreligious assembly places within those categories, that it asserts are treated

 better than religious assembly places. Though Troy may dispute whether these

 categories and specific businesses are similarly situated to religious assembly

 places to support the United States’ claim, it cannot withhold factual information

 sought through discovery about such places. Information related to this dispute is

 relevant to the United States’ equal terms claims, and Troy’s disagreement on this

 point, on which a decision ultimately resides in the Court, is not a basis to deny the

 United States access to documents. See, e.g., Strategic Mktg. & Research Team,

 Inc., 2017 WL 1196361, at *3 (agreeing that “If the Court were to allow a

 defendant to withhold discovery simply because it disagrees with the factual basis

 of a claim … it is doubtful any defendant would ever make a production of



                                           20
Case 2:19-cv-12736-NGE-APP ECF No. 29 filed 05/26/20         PageID.204   Page 24 of 29




 documents.”) (internal citations omitted); see also Varga, 242 F.3d at 697;

 Shapiro, 2019 WL 3326194, at *1.

    6. Request No. 31

       Request No. 31 seeks all documents related to Troy’s Zoning Board of

 Appeals, Planning Commission, and City Council’s consideration of Woodside

 Bible Church. See Exhibit C. In response, Troy referred the United States to

 documents from the June 2, 2003 City Council meeting available on its website

 and objected that the information sought is not relevant because “6600 Rochester

 Road is located in a Planned Unit Development was approved [sic] that was

 approved based on procedures completely different than the procedures involved

 with the approvals sought for the property which is the subject of this cause of

 action.” Troy did not produce any documents in response to Request No. 31.

       Documents related to Troy’s consideration of Woodside Bible Church are

 relevant to the United States’ substantial burden and as applied equal terms claims.

 And while Troy pointed out that some, but not all, documents related to its

 consideration of Woodside Bible Church are publicly available through its website,

 it did not produce any requested documents not in the public record, which are

 sought through Request Nos. 31(b) (“Documents from staff and non-public

 meetings”), 31(c) (“Staff reports and drafts of reports related to the

 consideration”), and 31(d) (“City emails discussing the consideration”). See



                                           21
Case 2:19-cv-12736-NGE-APP ECF No. 29 filed 05/26/20        PageID.205   Page 25 of 29




 Exhibit C. Troy granted Woodside Bible Church permission to build without

 abiding by setback and parking restrictions specific to places of worship. The

 above-referenced City-created documents sought through Request No. 31 are

 relevant and important to evaluate the legitimacy of Troy’s purported interests in

 denying Adam’s variance application. See, e.g., Grace Church of N. Cty., 555 F.

 Supp. 2d at 1140-41. Again, the fact that Troy may dispute whether Woodside

 Bible Church is comparable to Adam does not allow it to withhold requested

 documents.

    7. Request No. 34

       Request No. 34 seeks documents related to setback exceptions, parking

 exceptions, and nonconforming structure changes for addresses of specific

 religious assemblies within Troy. Those addresses are for religious assemblies not

 reflected in Troy – 000224, which includes religious places that existed in April

 2000. As it did in response to Request Nos. 30, 32, and 33, Troy simply asserts that

 Request No. 34 is not relevant because “none of the establishments are similarly

 situated to places of worship.”

       Troy’s objection is nonsensical because each listed address is a place of

 worship. Moreover, documents regarding Troy’s treatment of religious assemblies

 seeking relief similar to that sought by Adam are relevant to evaluate the

 legitimacy of Troy’s denial of Adam’s variance application. The United States has



                                          22
Case 2:19-cv-12736-NGE-APP ECF No. 29 filed 05/26/20        PageID.206     Page 26 of 29




 sought this information from Troy in earlier requests to which Troy did not

 produce responsive documents. See, e.g., Request No. 23. Through Request No.

 34, the United States attempted to narrow its earlier requests to those properties

 less likely to be nonconforming structures. Request No. 34 is additionally limited

 to those Zoning Ordinance provisions at issue in this case.

    G. Troy’s Objection that the United States Issued its Discovery to Annoy,
       Oppress, and Harass Lacks Merit

       In response to Request Nos. 30, 32, 33, and 34 Troy accused the United

 States of acting with “the purpose of annoying, oppressing and harassing

 Defendant” because it had already “produced numerous documents in response to

 previous discovery requests….” See Exhibit C. This is simply incorrect. Even if

 Troy had provided sufficient responses to earlier discovery requests, which the

 United States disputes, prior responses have no bearing on the United States’

 ability or right to seek additional discovery consistent with the Federal Rules of

 Civil Procedure. And to the extent any request seeks information previously sought

 in an earlier request, the United States did so to more narrowly request data and

 included a disclaimer to provide only information not already produced. See

 Request Nos. 32-34 (“If responsive material was already provided in an earlier

 response, please indicate the Bates numbers that pertain to each address.”). Each of

 the United States’ requests properly seeks information in Troy’s possession,




                                          23
Case 2:19-cv-12736-NGE-APP ECF No. 29 filed 05/26/20        PageID.207   Page 27 of 29




 custody, or control; were not already produced by Troy in response to another

 request; and directly bear on the United States’ claims against Troy.

    IV.   Conclusion

       Accordingly, the United States respectfully moves this Court for an Order

 compelling Troy to promptly and fully remedy the deficiencies in its responses to

 the United States’ Requests for Production.



 Respectfully Submitted,

 For Plaintiff the United States:

  MATTHEW SCHNEIDER                            ERIC S. DREIBAND
  United States Attorney                       Assistant Attorney General
  Eastern District of Michigan                 Civil Rights Division

                                               SAMEENA SHINA MAJEED
                                               Chief

  /s/ Susan DeClercq                           /s/ Abigail Marshak
  SUSAN K. DECLERCQ                            TIMOTHY J. MORAN
  (P60545)                                     Deputy Chief
  Assistant United States Attorney             ABIGAIL B. MARSHAK
  Chief, Civil Rights Unit                     (NY 5350053)
  SHANNON M. ACKENHAUSEN                       Trial Attorney
  (P83190)                                     Housing and Civil Enforcement Section
  Assistant United States Attorney             Civil Rights Division
  United States Attorney’s Office              United States Department of Justice
  Eastern District of Michigan                 4 Constitution Square / 150 M Street NE
  211 W. Fort Street, Suite 2001               Washington, DC 20530
  Detroit, Michigan 48226                      Phone: (202) 514-1968
  Phone: (313) 226-9730                        Facsimile: (202) 514-1116
  Facsimile: (313) 226-3271                    Abigail.Marshak@usdoj.gov
  Susan.DeClercq@usdoj.gov

                                          24
Case 2:19-cv-12736-NGE-APP ECF No. 29 filed 05/26/20   PageID.208   Page 28 of 29




  Shannon.Ackenhausen@usdoj.gov

  Dated: May 26, 2020




                                      25
Case 2:19-cv-12736-NGE-APP ECF No. 29 filed 05/26/20        PageID.209    Page 29 of 29




                          CERTIFICATE OF SERVICE

        I hereby certify that on May 26, 2020, I electronically filed the foregoing
 document, United States’ Motion to Compel Discovery, with the Clerk of Court
 using the ECF system, which will send notification of such filing to counsel of
 record for all parties.

 /s/ Abigail B. Marshak
 ABIGAIL B. MARSHAK (NY 5350053)
 Trial Attorney
 Housing and Civil Enforcement Section
 Civil Rights Division
 United States Department of Justice
 4 Constitution Square
 150 M Street NE
 Washington, DC 20530
 Phone: (202) 514-1968
 Facsimile: (202) 514-1116
 Abigail.Marshak@usdoj.gov
